Gantt, P. J.,
delivered a dissenting opinion:
I am unable to concur with the majority of the court in this case. I find no error in the record. The supposed •error consists in the order made by the Circuit Court that, the -State having waived its right of peremptory challenge altogether, the accused should proceed to make his challenges when the panel was, by challenges for cause, reduced to thirty-two competent jurors.
The provision of the statutes supposed to be violated by this order is the following:
“ There shall be summoned and returned in every criminal case a number of qualified jurors equal to the number •of peremptory challenges, and twelve in addition; and no party shall be required to make peremptory challenges before a panel of such number of competent jurors shall be •obtained.” Sec. 7, p. 1102, of Wag. Stat.
In capital cases the accused may peremptorily challenge twenty, and the State may challenge eight. If both parties wish to exercise their full right of challenge, a panel of forty will be required in such cases. But either party may waive this right. At any rate, it is not to be doubted that the State may waive it.
Accordingly, when, by reason of challenges for cause, the ■panel was reduced to thirty-two, the State, wishing to save time, waived its right of peremptory challenge altogether, .and requested the court to order the accused to make his challenges from a panel which accurately consisted of the full number of peremptory challenges possible, and twelve-in addition. In substance, the State said : “I wish to save *15'time. The panel now consists of twelve, besides the peremptory challenges of the accused. I waive my right of «challenge altogether. It is to no earthly purpose that eight more jurors should be added to the panel. I can, at my ■option, either confine my challenge to these new men, or refuse to make any challenges. In neither case can any of the eight form part of the ti'averse jury. In both cases that body must be composed of the same men, part of the original thirty-two, who may be left after the accused has •exhausted his right of challenge. If he confines himself to ■the original thirty-two, there will be, in either case, twelve ■of these remaining. If he challenges some of the eight new men, there will be more than twelve remaining of the •original thirty-two. When the challenges are over, the first •«twelve remaining on the panel will compose the traverse juxy. By no possible chance can the accused put on that jury any of the new or additional men. It will, therefore, '«be exxtirely useless axid vain to put them oxx the panel.”
The Circuit Court saw no axxswer to this reasoning, nor •can I. If a possibility of prejudice to the prisoner resulted from the order made by the court, I should be in favor of reversing the judgment. Seeing xio such possibility, and believing that the rule of law which compels no one to do a vain or useless thing is emphatically applicable to courts of justice, I am in favor of affirming the judgment of the «Circuit Court.